*957OPINION OF THE COURT
Order modified, with costs to defendant City of New York against plaintiff, by dismissing the cause of action for malicious prosecution only as against defendant city for the reasons stated in so much of the dissenting memorandum of Presiding Justice Francis T. Murphy, Jr., at the Appellate Division (132 AD2d 468, 470-472) as relates to the untimely and thus invalid notice of claim and, as so modified, affirmed, with costs to plaintiff against defendant Hagan.
Concur: Chief Judge Wachtler and Judges Simons, Kaye, Alexander, Titone, Hancock, Jr., and Bellacosa.